Citation Nr: 1409076	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-31 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection posttraumatic stress disorder (PTSD)

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to December 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2012 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Muskogee, Oklahoma, respectively, which denied service connection for PTSD.  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The Board notes that the Waco RO previously denied a claim of service connection for character disorder, adjustment reaction, situational adjustment reaction, and psychosomatic disorder, claimed as seizures, in a November 1996 rating decision.  The Veteran was notified of that decision, but as he did not appeal it the decision is final.  In the present case, the Veteran filed a claim of service connection specifically for the distinctly new and different mental disorder of PTSD in July 2010.  As it is factually distinct from the claim considered in 1996, it will be addressed on the merits and not as a claim to reopen.  

As for the claim for a psychiatric disorder other than PTSD, the ROs in February 2011 and April 2012 construed the Veteran's claim narrowly as one for PTSD and did not consider a claim for a psychiatric other than PTSD, despite the Veteran's statements regarding panic and anxiety attacks during and since service.  As noted by the Court, what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issues on appeal are characterized as ones of service connection for both PTSD and a psychiatric disorder other than PTSD.  As to the latter issue, it is addressed as a claim to reopen based on new and material evidence, in light of the fact that there is a final denial of that claim of record and the Veteran has not presented evidence of a new and different diagnosis for consideration.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Veteran filed a claim of service connection for PTSD.  A February 2011 rating decision denied the claim on the basis that the evidence did not show a confirmed diagnosis of PTSD and that there was inadequate evidence to establish that a stressful experience occurred during service.  This denial was confirmed and continued by a RO in April 2012.  In statements and testimony, the Veteran asserts that he did not have mental problems prior to service and that during service while stationed in Korea he began to have difficulties following a particular incident when he was the target of a prank.  He indicates that he and fellow servicemen received guidance regarding snakes and animals in the area.  Following this, some members of his company placed staples in his sleeping bag, and when he retired for the night he was pricked by a staple and believed he had been bitten by a snake, which made him nervous.  He states that following that incident he was unable to calm down and required Valium.  He then started getting panic attacks and eventually was discharged from service.  He claims that the panic and anxiety attacks continued after service and have prevented him from having a "normal" life.  

Service personnel records show that the Veteran's military conduct ratings were excellent and good until he was stationed in Korea, when his conduct was downgraded to unsatisfactory.  Service treatment records also show that once he was stationed in Korea he was seen for numerous complaints and that he was variously assessed with a character and behavior disorder, adjustment reaction, situational adjustment reaction, and psychosomatic disorder.  

Although private medical records dated from 1976 to 1996 document treatment for a variety of ailments, there is no specific diagnosis of a chronic mental disorder.  Nor is there any current medical record containing a diagnosis of a mental disorder.  Nevertheless, the Veteran has submitted a statement of an ex-wife, who indicated that for the duration of their 25 year marriage that began in 1976 she witnessed many of his anxiety attacks.  Further, the Veteran by his own lay statements and testimony, as noted above, is competent to establish the presence of observable symptoms from service to the present.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, coupled with the documentation of psychiatric problems during service, the Board finds (as it did during the Board hearing) that the Veteran has met the low threshold for obtaining a VA examination to substantiate his claim.  Such development is only warranted where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim). See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In accordance with VA's duty to assist, the Veteran should be afforded a VA examination in order to determine the etiology of any current PTSD.  

As for the issue of whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder other than PTSD, further development under the duties to notify and assist is needed, to include sending an appropriate VCAA letter.  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran with regard to the claim of whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder other than PTSD.  Ensure such notice is in compliance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

2.  Arrange for the Veteran to be examined by a VA psychiatrist or psychologist.  His claims file must be reviewed in conjunction with the examination, and the examination and the report thereof must be in accordance with DSM-IV. 

After examination of the Veteran and a review of the claims file and pertinent medical and scientific literature, the examiner should (a) identify by diagnosis each present psychiatric disorder, to include PTSD; and (b) opine whether it is at least as likely as not (50 % or greater probability) that any diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's period of service from January 1971 to December 1972, to include various documented psychiatric complaints and diagnoses (e.g., character and behavior disorder, adjustment reaction, situational adjustment reaction, and psychosomatic disorder) therein.  

The examiner is advised that the Veteran was found to be psychiatrically normal at the time of his enlistment examination in June 1971, and that from a legal perspective he is therefore presumed to be of sound mind at that time.  Also, the examiner is advised that the Veteran testified that after service he saw a private doctor who prescribed Librium and Valium but that such medical records are unavailable.  Private records, dated from 1976 to 1996, from Lewisville Medical Center are of record, documenting treatment for a variety of complaints to include chest pain, unexplained fainting episodes, and shortness of breath, but no specific mental disorder.  

If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for such diagnosis. The examiner must explain the rationale for all opinions given.

3.  If, and only if, the Veteran is assigned a diagnosis of PTSD based on an alleged stressor event in service (see paragraph #2 above), the RO should take appropriate measures to corroborate/verify the stressor event, if necessary, and then make a formal finding as to whether there is credible supporting evidence of an alleged stressor event in service.  

4.  After the completion of the above development, the RO should readjudicate the claims, taking into consideration all evidence added to the file since the last supplemental statement of the case (SSOC). If a benefit sought remains denied, issue an appropriate SSOC, and afford the Veteran and his representative an opportunity  to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

